FORM OF


SUN BANCORP, INC.


MANAGEMENT CHANGE IN CONTROL SEVERANCE AGREEMENT
Amended and Restated


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT ("Agreement") entered into this 18th
day of October, 2007 ("Effective Date"), by and between Sun Bancorp, Inc. (the
"Company") and(A. Bruce Dansbury, Executive Vice President and Chief Operating
Officer; Dan A. Chila, Executive Vice President and Chief Financial Officer; and
Bart A. Speziali, Executive Vice President) (the "Executive").


WHEREAS, the Executive is currently employed by the Company as Executive Vice
President and is experienced in all phases of the business of the Company; and


WHEREAS, the parties desire by this writing to set forth the continuing rights
and responsibilities of the Company and the Executive with respect to if the
Company should undergo a change in control (as defined hereinafter in the
Agreement) after the Effective Date and other circumstances that might result in
the termination of the Executive’s employment with the Company.


NOW, THEREFORE, each party, intending to be legally bound, does hereby agree, as
follows:




1.Employment.  The Executive is employed in the capacity as Executive Vice
President the Company.  The Executive’s employment shall be for no definite
period of time and the Executive or the Company may terminate such employment
relationship at any time for any reason or no reason.  The employment at-will
relationship remains in full force and effect regardless of any statements to
the contrary made by company personnel or set forth in any documents other than
those explicitly made to the contrary and signed by the President or the
Chairman of the Company. The Executive shall render such administrative and
management services to the Company and Sun National Bank ("Bank"),  as are
currently rendered and as are customarily performed by persons situated in a
similar executive capacity.  The Executive's other duties shall be such as the
Board of Directors for the Company (the "Board of Directors" or "Board") may
from time to time reasonably direct, including normal duties as an officer of
the Company and the Bank.
 
 

--------------------------------------------------------------------------------

 
            2.Term of Agreement. The term of this Agreement shall be for the
period commencing on the Effective Date and ending twenty-four (24) months
thereafter ("Term").   Additionally, as of each December 31, thereafter, the
Term of this Agreement shall be extended for an additional period such that the
Term of the Agreement as of such date of extension shall be for a new period of
twenty-four (24) months thereafter; provided, however, such Term shall not be
automatically extended as of December 31 of any given year if the Board shall
give the Executive written notice not later October 1 immediately prior to such
December 31 date that the Board has made a determination by an affirmative vote
of not less than a majority of the members of the full Board then in office that
such Agreement shall not be extended thereafter absent a future affirmative
determination and resolution of the Board of Directors that the Term of such
Agreement shall be extended beyond the then in effect expiration date of such
Agreement.  The Term shall refer to the initial Term or any subsequent extension
of such Term thereafter.


 
3.Termination of Employment in Connection with or Subsequent to a Change in
Control.



(a)Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Executive's employment with the Company or the Bank
during the Term of this Agreement following any Change in Control of the Company
or Bank, or within 18 months thereafter of such Change in Control, absent Just
Cause,  Executive shall be paid an amount equal to the product of (2.999) times
the Executive's average annual aggregate taxable compensation paid by the
Company and the Bank as reported, or to be reported, on the IRS Form W-2, box 1,
or IRS Form 1099 for the most recently completed five calendar years ending on,
or before, the date of such Change in Control (which annual aggregate
compensation amount for any year shall be annualized if during any of such years
such term of employment during such period is less than for the full calendar
year and any such year shall be disregarded if no compensation was paid during
any such year.  Said sum shall be paid by the Company to the Executive in one
(1) lump sum not later than the date of Executive's termination of service to
the extent not otherwise paid by the Bank.    In addition, the Executive and his
dependents shall be eligible to continue coverage under the Company's  (or its
successor's) medical and dental insurance reimbursement plans similar to that in
effect on the date of termination of employment at the participants' election
and expense. Notwithstanding the forgoing, all sums payable hereunder shall be
reduced in such manner and to such extent that the Bank shall have made payments
to the Executive upon termination of employment in accordance with any
Employment Agreement between the Executive and the Bank related to such Change
in Control.  The term "Change in Control" shall refer to (i) the sale of all, or
a material portion, of the assets of the Company or the Bank; (ii) the merger or
recapitalization of the Company or the Bank whereby the Company or the Bank is
not the surviving  entity; (iii) a change in control of the Company or the Bank,
as otherwise defined or determined by the Office of the Comptroller of the
Currency or regulations promulgated by it; or (iv) the acquisition, directly or
indirectly, of the beneficial ownership (within the meaning of that term as it
is used in Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder) of twenty-five percent (25%) or more of
the outstanding voting securities of the Company or the Bank by any person,
trust, entity or group.  The term "person" means an individual other than the
Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein.  The provisions of this  Section
3(a) shall survive the expiration of this Agreement occurring after a Change in
Control.
 
 

--------------------------------------------------------------------------------

 
(b)Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment during the Term of this
Agreement following a Change in Control of the Company or Bank, or within 18
months following such Change in Control, and Executive shall thereupon be
entitled to receive the payment described in Section 3(a) of this Agreement,
upon the occurrence, or within six months thereafter, of any of the following
events, which have not been consented to in advance by the Executive in writing:
(i) if Executive would be required to move his personal residence or perform his
principal executive functions more than thirty-five (35) miles from the
Executive's primary office as of the signing of this Agreement; (ii) if in the
organizational structure of the Company, Executive would be required to report
to a person or persons other than the Board of Directors of the Company or its
President; (iii) if the Company should fail to maintain Executive's base
compensation in effect as of the date of the Change in Control and the existing
Executive benefits plans, including material fringe benefit, stock option and
retirement plans; (iv) if Executive would be assigned duties and
responsibilities other than those normally associated with his position as
referenced at Section 1, herein; or (v) if Executive's responsibilities or
authority have in any way been materially diminished or reduced.  The provisions
of this  Section 3(b) shall survive the expiration of this Agreement occurring
after a Change in Control.


(c)Additional Payments by the Company related to Section 280G of the Code.


(i)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company or otherwise
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or by any other
compensation plan or arrangement of the Company or the Bank (a "Payment") would
be subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including all federal,
state and local tax and any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and any excise tax imposed under Section
4999 of the Code imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments; provided that for purposes of determining the amount of any Gross-Up
Payment, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of residence of the
Executive on the date the Payment is made, net of the maximum reduction in
federal income taxes that could reasonably be obtained from the deduction of
such state and local taxes related to such Gross-up Payment.
 
 

--------------------------------------------------------------------------------

 
                        (ii)Subject to the provisions of this Section 3(c), all
determinations required to be made under this Section 3(c), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a certified public accounting firm (the "Accounting Firm") reasonably
acceptable to the Executive as may be designated by the Company which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 3(c), shall be paid
by the Company to the Executive, or withheld on the Executive’s behalf, within
five days of the later of (A) the due date for the payment of any Excise Tax,
and (B) the receipt of the Accounting Firm's determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 3(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.


(iii)The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:


(A)give the Company any information reasonably requested by the Company relating
to such claim,


(B)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
 

--------------------------------------------------------------------------------

 
                                    (C)cooperate with the Company in good faith
in order effectively to contest such claim, and
(D)permit the Company to participate in any proceedings relating to such claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall (to the extent permitted by
law) advance the amount of such payment to the Executive, on an interest-free
basis and shall indemnify and hold the Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.


(iv)If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 3(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 3(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
 

--------------------------------------------------------------------------------

 
                       (v)The Executive shall cooperate in good faith with all
reasonable requests by the Company to assist the Company in minimizing the
effect of Section 4999 and Section 280G of the Code, provided that the Executive
shall not be required to take actions that adversely affect his rights
hereunder.


4.Other Changes in Employment Status.  


(a)Except as provided for at Section 3, herein, the Board of Directors may
terminate the Executive's employment at any time with or without Just Cause
within its sole discretion.  This Agreement shall not be deemed to give the
Executive any right to be retained in the employment or service of the Company,
or to interfere with the right of the Company to terminate the employment of the
Executive at any time for any reason.  In the event that the Executive's
employment with the Company is terminated for reasons other than in conjunction
with or within eighteen months following a Change in Control (in accordance with
Section 3 herein) or for Just Cause during the Term of the Agreement, the
Executive shall receive a lump-sum severance payment (“Severance Payment”) equal
to: the sum of his highest annual base salary in effect during the prior twelve
(12) month period, plus an amount equal to his  average bonus payment received
during the prior 3 years, all multiplied by the number (1.25); provided that the
Executive shall comply with the limitations and restrictions set forth at
Section 4(b), herein. Notwithstanding the forgoing, all sums payable hereunder
shall be reduced in such manner and to such extent that the Bank shall have made
duplicate severance payments to the Executive upon termination of employment in
accordance with any Employment Agreement between the Executive and the Bank.  In
addition, the Executive and his dependents shall be eligible to continue
coverage under the Company’s or the Bank's medical and dental insurance
reimbursement plans similar to that in effect on the date of termination of
employment for a period of eighteen months following the date of termination of
employment at the Company’s expense. Such Severance Payment shall be made as
soon as administratively feasible and in accordance with the limitations set
forth at Section 5(b) herein.  The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just
Cause.  Termination for "Just Cause" shall include, but is not limited to,
termination because of the Executive's personal dishonesty, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order
issued by a federal banking regulatory having regulatory authority over the Bank
or Company, or a material breach of any provision of the Agreement.


(b)Following termination of employment, the Executive will not, without the
express written consent of Company, directly or indirectly communicate or
divulge to, or use for his own benefit or for the benefit of any other person,
firm, association, or corporation, any of the trade secrets, proprietary data or
other confidential information communicated to or otherwise learned or acquired
by the Executive from the Company, the Bank, or any subsidiary of such entities,
except that Executive may disclose such matters to the extent that disclosure is
required by a court or other governmental agency of competent jurisdiction.
 
 

--------------------------------------------------------------------------------

 
              (c)     During the seven and one-half month period following
termination of employment in accordance with Section 4(a), absent termination
for Just Cause or termination in conjunction with or within eighteen months
following a Change in Control (in accordance with Section 3 herein):


(i)Executive will not contact (with a view toward selling any product or service
competitive with any product or service sold or proposed to be sold by the
Company, the Bank, or any subsidiary of such entities) any person, firm,
association or corporation (A) to which the Company, the Bank, or any subsidiary
of such entities sold any product or service, (B) which Executive solicited,
contacted or otherwise dealt with on behalf of the Company, the Bank, or any
subsidiary of such entities, or (C) which Executive  was otherwise aware was a
client of the Company,  the Bank, or any subsidiary of such entities.  Executive
will not directly or indirectly make any such contact, either for his own
benefit or for the benefit of any other person, firm, association, or
corporation.


(ii)Executive hereby agrees that he shall not engage in providing professional
services or enter into employment as an employee, director, consultant,
representative, or similar relationship to any financial services enterprise
(including but not limited to a savings and loan association, bank, credit
union, or insurance company) whereby the Executive will have a work location
within the State of New Jersey, and is within 50 miles of the home office of the
Company and the  Bank located in Vineland, New Jersey or is within 15 miles of
any office of the Company, the Bank,  or any subsidiary of such entities
existing as of the date of such termination of employment.


(iii)Executive hereby agrees that he shall not, on his own behalf or on behalf
of others, employ, solicit, or induce, or attempt to employ, solicit or induce,
any employee of the Company, the Bank, or any subsidiary of such entities, for
employment with any financial services enterprise (including but not limited to
a savings and loan association, bank, credit union, or insurance company), nor
will the Executive directly or indirectly, on his behalf or for others, seek to
influence any employee of the Company, the Bank,  or any subsidiary of such
entities  to leave the employ of the Company, the Bank, or any subsidiary of
such entities.


(iv)Executive will not make any public statements regarding the Company, the
Bank, or any subsidiary of such entities without the prior consent of the
Company or the Bank, and the Executive shall not make any statements that
disparage the Company, the Bank, or any subsidiary of such entities or the
business practices of the Company, the Bank, or any subsidiary of such entities.
 
 

--------------------------------------------------------------------------------

 
            (v)Executive acknowledges and agrees that irreparable injury will
result to the Bank in the event of a breach of any of the provisions of Sections
4(b) and 4(c) (the "Designated Provisions") and that the Company will have no
adequate remedy at law with respect thereto.  Accordingly, in the event of a
material breach of any Designated Provision, and in addition to any other legal
or equitable remedy the Company may have, the Company shall be entitled to the
entry of a preliminary and a permanent injunction (including, without
limitation, specific performance by a court of competent jurisdiction located in
Cumberland County, New Jersey, or elsewhere), to restrain the violation or
breach thereof by Executive, and Executive shall submit to the jurisdiction of
such court in any such action.


(vi)The provisions of Sections 4(b) and 4(c) shall survive the expiration of
this Agreement.




5.Regulatory Exclusions.


(a)Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC '1828(k) and any regulations promulgated
thereunder.


(b)Notwithstanding anything herein to the contrary, any payments to be made in
accordance with Sections 3 or 4 of the Agreement shall not be made prior to the
date that is 183 calendar days from the date of termination of employment, or
such later date as determined in good faith by the Bank or Company (“Payment
Date@), if it is determined by the Bank or the Company in good faith that the
Executive is a “specified employee” within the meaning of Section 409A of the
Code, that such payments to be made to such Executive are subject to the
limitations at Section 409A of the Code and regulations promulgated thereunder,
and payments made in advance of such Payment Date would result in the
requirement for the Executive to pay additional interest and taxes to be imposed
in accordance with Section 409A(a)(1)(B) of the Code.


6.No Duty to Mitigate.  The Executive shall not be required to mitigate the
amount of any payment of severance benefits if he or she accepts other
compensation for employment with another entity.


7.Successors and Assigns.


(a)This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.
 
 

--------------------------------------------------------------------------------

 
                        (b)The Executive shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Company.


8.Amendments.  No amendments or additions to this Agreement shall be binding
upon the parties hereto unless made in writing and signed by both parties,
except as herein otherwise specifically provided.


9.Applicable Law.  This agreement shall be governed by all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of New Jersey, except to the extent that Federal law shall be deemed
to apply.


10.Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


11.Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association ("AAA") nearest to the home office of the Company, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extend that the parties may otherwise reach a mutual settlement of
such issue.  The Company shall reimburse Executive for all reasonable costs and
expenses, including reasonable attorneys' fees, arising from such dispute,
proceedings or actions, following the delivery of the decision of the arbitrator
that the Executive's claim has merit, whether or not the arbitrator finds in
favor of the Executive.  The provisions of this Section 11 shall survive the
expiration of this Agreement occurring after a Change in Control.


12.Non-Disclosure.  Executive will not, during or after the Term of this
Agreement, directly or indirectly, disseminate or disclose to any person, firm
or entity, except to his or her legal  advisor, the terms of this Agreement
without the written consent of the Company.


13.Entire Agreement.  This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto, and shall supersede any prior
agreements or understandings with respect to the subject matter herein.
 
 

--------------------------------------------------------------------------------

 
